


115 HRES 1055 EH: To affirm strong United States-Liberia ties and support for democratic principles, and call for full implementation of the Truth and Reconciliation Commission recommendations, including the establishment of an Extraordinary Criminal Tribunal for Liberia.
U.S. House of Representatives
2018-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 1055
In the House of Representatives, U. S.,

November 13, 2018

RESOLUTION
To affirm strong United States-Liberia ties and support for democratic principles, and call for full implementation of the Truth and Reconciliation Commission recommendations, including the establishment of an Extraordinary Criminal Tribunal for Liberia.

 
Whereas today the United States is home to an estimated 80,000 people of Liberian ancestry in vibrant communities across the country, who have been instrumental in America’s efforts to build a peaceful, democratic, and prosperous Liberia; Whereas Liberia and the United States share close historical, political, and economic ties over the course of a nearly 200-year relationship; 
Whereas the people and Government of the United States have a deep interest in Liberia’s democratic stability and postconflict development; Whereas the civil war from 1991 to 2002 resulted in the death of over 200,000 people in Sierra Leone and Liberia, the displacement of over 1,000,000 persons, and the horrific cases of amputations, mass rape, and human rights abuses conducted under the leadership of Charles Taylor; 
Whereas Charles Taylor was convicted through the Special Court for Sierra Leone for 11 different charges of war crimes, crimes against humanity, such as rape, sexual abuse, and slavery, and violation of international law, including the use of child soldiers; Whereas a comprehensive peace agreement was signed by the Government of Liberia, rebel groups, and political parties in 2003; 
Whereas the Truth and Reconciliation Commission, as established under the 2003 comprehensive peace agreement, was formally created in 2005 with a mandate to promote national peace, security, unity and reconciliation by investigating gross human rights violations and violations of humanitarian law, sexual violations, and economic crimes that occurred between January 1979 and October 2003; Whereas the Truth and Reconciliation Commission released a report in December 2008 recommending the establishment of an Extraordinary Criminal Tribunal for Liberia and listed individuals, corporations, and institutions recommended for further investigation and prosecution, among other recommendations; 
Whereas the Government of Liberia has not fully implemented the recommendations of the Truth and Reconciliation Agreement to date, including the establishment of an Extraordinary Criminal Tribunal; Whereas Liberia experienced its first democratic and peaceful transition of power since 1944 after President Ellen Johnson Sirleaf respected constitutional term limits and George Weah defeated Vice President Joseph Boakai following a runoff during the 2017 Presidential elections; 
Whereas the United States congratulated the people of Liberia on the successful conclusion of the Presidential runoff election and recognized the important role Liberia’s Supreme Court, political parties, security forces, and civil society organizations played in holding a peaceful and transparent contest; and Whereas the United States Government and American citizens have invested in Liberia to rebuild and support democratic institutions, postconflict recovery, economic growth, improved access to education and health care, professionalization of the country’s military and civilian security forces, and efforts to foster accountability and transparency of government institutions: Now, therefore, be it
 
That the House of Representatives— (1)upholds its commitment to maintain and foster the enduring relationship between the people and the Governments of the United States and Liberia; 
(2)urges the Government and people of Liberia to support the truth and reconciliation process through full implementation of the recommendations of the Truth and Reconciliation Commission, including the establishment of an Extraordinary Criminal Tribunal; and (3)supports efforts by the Department of State and United States Agency for International Development to advance Liberian efforts toward national reconciliation through continued support for the rule of law, effective governance, and the robust role of civil society. 

Karen L. Haas,Clerk.
